NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



BYRON ANDERSON, a/k/a BYRAN              )
ANDERSON, DOC #R80678,                   )
                                         )
            Appellant,                   )
                                         )
v.                                       )    Case No. 2D18-988
                                         )
STATE OF FLORIDA,                        )
                                         )
            Appellee.                    )
                                         )

Opinion filed November 20, 2019.

Appeal from the Circuit Court for
Pinellas County; Michael F. Andrews,
Judge.

Howard L. Dimmig, II, Public Defender,
and Mark C. Katzef, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Laurie Benoit-Knox,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

            Affirmed.


NORTHCUTT, KELLY, and SMITH, JJ., Concur.